Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 21, 2019

The Court of Appeals hereby passes the following order:

A19A0851. JAY R. PATEL et al. v. MUKESH C. PATEL et al.

      In this case, appellants seek to vacate the confirmation of an arbitration award
by the DeKalb Superior Court. One of the arguments raised by appellants is that the
award is void because one of the parties was in bankruptcy at the time of the
arbitration proceedings. See Acands, Inc. v. Travelers Cas. & Sur. Co., 435 F3d 252
(3d Cir. 2006) (holding that the automatic stay provision of 11 USCA § 362 applies
to arbitration proceedings).
      On August 22, 2019, during the pendency of the case in this Court, the United
States Bankruptcy Court for the Northern District of Georgia entered an order finding
that the DeKalb Superior Court violated the bankruptcy automatic stay in confirming
the award as to the party who was in bankruptcy.
      In light of the bankruptcy court order, we remand this case to DeKalb Superior
Court for further proceedings.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/21/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.